Citation Nr: 0419544	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to multiple certificates of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and of basic entitlement to necessary 
adaptive equipment.  




REPRESENTATION

Appellant represented by:	Robert F. Weaver, Jr., 
Attorney




ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from February 1958 to May 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment.  

In a conference with an RO Decision Review Officer (DRO) in 
August 2003, the veteran withdrew his perfected appeal of the 
RO's September 2001 denial of entitlement to special monthly 
compensation at the aid and attendance rate.  The rating 
decision of September 2001 granted entitlement to a 
certificate of eligibility for assistance in acquiring 
special home adaptation under 38 U.S.C.A. § 2101(b) (West 
2002) but denied entitlement to specially adapted housing 
under 38 U.S.C.A. § 2101(a) (West 2002).  As entitlement to 
specially adapted housing may be granted as long as 
entitlement to a special home adaptation grant is first 
established, the issue of entitlement to specially adapted 
housing is not moot so long as no particular type of 
adaptation, home improvement, or structural alteration is 
provided more than once.  See 38 C.F.R. § 3.809a(a) (2003).  
However, it is clear from the report of the conference 
between the DRO and the attorney-representative that the 
intention was to narrow the issues to the single issue of 
whether the veteran was entitled to automobile and adaptive 
equipment or adaptive equipment only and that that issue 
could be decided on the record because the facts were not 
disputed.  The attorney-representative confirmed this 
intention in a letter received later in August 2003.  The 
Board therefore concludes that the issue of entitlement to 
specially adapted housing has been withdrawn from appellate 
consideration.  Accordingly, it will not be addressed in this 
decision.  See Splane v. West, 216 F.3d 1058, 1070 (Fed. Cir. 
2000) ("Under our system of representative litigation, each 
party is deemed bound by the acts of his lawyer-agent and is 
considered to have notice of all facts, notice of which can 
be charged upon the attorney") (quoting Irwin v. Department 
of Veterans Affairs, 498 U.S. 89, 92 (1990) (internal 
quotation marks and citations omitted).)  

Although the veteran requested a hearing before a member of 
the Board at the RO in his substantive appeal received in 
November 2002, his attorney-representative cancelled the 
hearing request at the DRO conference the following August.  
See Splane, supra.  


FINDINGS OF FACT

1.  The RO in March 1975 granted the veteran's claim of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance and 
necessary adaptive equipment.  The financial assistance was 
disbursed to the veteran the following month.  

2.  A rating decision dated in January 2001 granted service 
connection for loss of use of the hands, and a rating 
decision dated the following April granted entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance and necessary 
adaptive equipment.  In May 2001, the RO advised the veteran 
that he was "approved for financial assistance in purchasing 
an automobile."  


CONCLUSION OF LAW

There is no legal entitlement to a second certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment.  38 U.S.C.A. §§ 3901, 3902, 
3903 (West 2002); 38 C.F.R. § 3.808 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, does not 
apply to this appeal because it involves a purely legal 
question, not an evidentiary one.  This appeal turns on an 
application of the law to facts that are not disputed.  Where 
the law and not the underlying facts or development of the 
facts is dispositive, the VCAA can have no effect.  Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002), and cases cited 
therein.  

Section 3.808 of title 38, Code of Federal Regulations, 
provides in pertinent part as follows:  

A certification of eligibility for 
financial assistance in the purchase of 
one automobile or other conveyance in an 
amount not exceeding the amount specified 
in
38 U.S.C. 3902 (including all State, 
local, and other taxes where such are 
applicable and included in the purchase 
price) and of basic entitlement to 
necessary adaptive equipment will be made 
where the claimant meets the requirements 
of paragraphs (a), (b) and (c) of this 
section.  

(a) Service.  The claimant must have 
had active military, naval or air 
service.  

(b) Disability.  

(1) One of the following must 
exist and be the result of 
injury or disease incurred or 
aggravated during active 
military, naval or air service; 

(i) Loss or permanent loss 
of use of one or both 
feet;

(ii) Loss or permanent 
loss of use of one or both 
hands;

(iii) Permanent impairment 
of vision of both eyes: 
Central visual  acuity of 
20/200 or less in the 
better eye, with 
corrective glasses, or 
central visual acuity of 
more than 20/200 if there 
is a field defect in which 
the peripheral field has 
contracted to such an 
extent that the widest 
diameter of visual field 
subtends an angular 
distance no greater than 
20 deg. in the better eye.  

(iv) For adaptive 
equipment eligibility 
only, ankylosis of one or 
both knees or one or both 
hips.  

(2) Veterans not serving on active 
duty must be entitled to 
compensation for the disability.  As 
to any claimant the disability must 
be service connected in accordance 
with usual criteria.  (See Secs. 3.1 
(m) and (n), 3.301-3.310.)  

(c) Claim for conveyance and 
certification for adaptive equipment.  A 
specific application for financial 
assistance in purchasing a conveyance is 
required which must contain a 
certification by the claimant that the 
conveyance will be operated only by 
persons properly licensed.  The 
application will also be considered as an 
application for the adaptive equipment to 
insure that the claimant will be able to 
operate the conveyance in a manner 
consistent with safety and to satisfy the 
applicable standards of licensure of the 
proper licensing authorities.  
Simultaneously with the certification 
provided pursuant to the introductory 
text of this section, a claimant for 
financial assistance in the purchase of 
an automobile will be furnished a 
certificate of eligibility for financial 
assistance in the purchase of such 
adaptive equipment as may be appropriate 
to the claimant's losses unless the need 
for such equipment is contraindicated by 
a physical or legal inability to operate 
the vehicle.  There is no time limitation 
in which to apply.  An application by a 
claimant on active duty will be deemed to 
have been filed with VA on the date it is 
shown to have been placed in the hands of 
military authority for transmittal.  
(Authority: 38 U.S.C. 3902)

(Emphasis added.)  

The record shows that a rating decision dated in January 2001 
granted service connection for loss of use of the hands.  A 
Routing and Transmittal Slip dated April 5, 2001, from 
Support Services stated in part that if it were desired to 
have Finance review the record to ensure that the automobile 
grant had not been paid in the past, the VA Form 21-4502 and 
the claims file should be routed to certain personnel within 
the RO.  Apparently, no review was ever conducted by Finance, 
and a rating decision dated April 30, 2001, granted 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and to necessary adaptive equipment because the 
veteran was service connected for loss of use of both hands 
and was thus entitled to the benefit under 38 U.S.C.A. §§ 
3901(1)(A)(ii), 3902.  In a letter dated in May 2001, the RO 
advised the veteran that he was "approved for financial 
assistance in purchasing an automobile."  

The record shows, however, that the veteran's claim for a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance and necessary 
adaptive equipment was granted by the RO in St. Petersburg in 
March 1975, based on a finding that he had loss of use of the 
right hand due to service-connected residuals of a right arm 
injury.  A VA Form 20-8618 (Record of Payment for Automobile 
or Other Conveyance and Adaptive Equipment - Title 38, U.S. 
Code, Chapter 39) was completed in April 1975.  This voucher 
shows that the necessary funds were disbursed to the veteran.  
He does not dispute this.  Rather, through his attorney-
representative, he contends that VA should be equitably 
estopped from denying financial assistance in the purchase of 
an automobile.  The attorney-representative states that the 
veteran, in reliance on the RO's May 2001 notification, 
traded in his old van and sought reimbursement for the 
additional cost of a newer vehicle.  It is claimed that based 
on his reliance, he made an irrevocable financial commitment 
to purchase the newer vehicle.  

However, the RO's May 2001 letter also informed the veteran 
of certain "important facts" he needed to know, which 
included the fact that "[t]his grant can only be paid ONCE, 
. . . " (Emphasis in the original.)  This should have 
alerted the veteran to the perils of committing himself to 
the purchase of a newer vehicle when he had received funds 
years before to purchase an earlier vehicle.  

The law authorizing financial assistance in the purchase of 
an automobile or other conveyance provides that no eligible 
person may be entitled to more than one automobile or other 
conveyance under chapter 39 of the United States Code.  
38 U.S.C.A. § 3903(a).  Even if the veteran relied on the 
RO's representations to his detriment, equitable estoppel is 
not available under these circumstances against the United 
States for the actions or representations of an agent of the 
United States, even if false or incorrect, as funds may not 
be expended that have not been appropriated by Congress 
according to law.  In the leading case of OPM v. Richmond, 
496 U.S. 414 (1990), the United States Supreme Court held 
that payments of money from the Federal Treasury are limited 
to those authorized by statute, and erroneous advice given by 
a Government employee to a benefits claimant cannot estop the 
Government from denying benefits not otherwise permitted by 
law.  Id. at 419-34.  This doctrine has, in recent years, 
been qualified to a limited extent by holdings of the United 
States Court of Appeals for Veterans Claims (Court) and the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), but the doctrine of equitable estoppel has 
usually been applied only to toll the time limit for filing 
an appeal of a Board decision to the Court.  See, e.g., 
Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); Santoro v. 
West, 13 Vet. App. 516, 520-21 (2000).  But see VAOPGCPREC 
13-95 (indicating that funds for a specially adapted housing 
grant may be disbursed following the veteran's death to 
discharge certain obligations incurred by the veteran in 
reliance upon an approved grant).  

VA benefits exist solely as a matter of positive law; where 
Congress has not authorized a benefit by statute, no benefit 
may be awarded.  See Morton v. West, 12 Vet. App. 477, 485 
(1999) ("In the American system, government functionaries 
are entitled to exercise only such powers as are conferred on 
them, expressly or impliedly, by positive law.") (internal 
quotation marks omitted.)  The Court has held that even if a 
VA employee has failed in his fiduciary duty to a claimant, 
the Court is precluded from awarding benefits on the basis of 
equitable estoppel.  See Daniels v. Gober, 10 Vet. App. 474, 
480 (1997); Shields v. Brown, 8 Vet. App. 346, 351 (1995); 
Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting OPM v. 
Richmond, 496 U.S. at 426 ("'judicial use of the doctrine of 
equitable estoppel cannot grant respondent a money remedy 
that Congress has not authorized'").  The Board observes 
that both Shields and Owings were decided after the date of 
General Counsel Precedent Opinion 13-95.  

In Lozano v. Derwinski, 1 Vet. App. 184, 185-86 (1991), 
relying upon OPM v. Richmond, the Court held that a clerical 
error could not be relied on to estop VA from denying 
monetary benefits.  Accord: McTighe v. Brown, 7 Vet. App. 29, 
30 1994) ("Although the appellant may have received 
erroneous advice from the veterans benefits counselor at the 
RO, she is not entitled to an earlier effective date based on 
estoppel."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) 
("the remedy for breach of such an alleged obligation [to 
provide a claimant with accurate benefit information] cannot 
involve the payment of benefits where the statutory 
eligibility requirements for those benefits are not met.")  
As the Federal Circuit had occasion to remark in McCay v. 
Brown, 106 F.3d 1577, 1581-82 (1997):  

Although equitable estoppel is available 
against the government, it is not 
available to grant a money payment where 
Congress has not authorized such a 
payment or the recipient doesn't qualify 
for such a payment under applicable 
statutes.  See Office of Personnel Mgmt. 
v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990).  
Here, McCay seeks to use the theory of 
equitable estoppel to recover money the 
VA is not authorized to pay, namely 
benefits retroactive to a date more than 
one year before the date of his 
application.  Congress has expressly 
foreclosed such payments by stating that 
"[i]n no event shall such award or 
increase be retroactive for more than one 
year from the date of application 
therefor or the date of administrative 
determination of entitlement, whichever 
is earlier."  38 U.S.C. § 5110(g) 
(1994).  

In order for equitable estoppel to apply, a claimant must 
have relied to his detriment on something that VA did that 
breached a duty to that particular claimant.  Santoro v. 
West, 13 Vet. App. at 521.  Here, the benefit authorized by 
statute is a one-time grant of a certificate of eligibility 
for financial assistance in the purchase of an automobile or 
other conveyance.  The statute authorizing the benefit did 
not create a duty to the veteran to reimburse him for costs 
incurred for the purchase of a second automobile or other 
conveyance.  "'[I]t would be most anomalous for a judicial 
order to require a Government official . . . to make an 
extra-statutory payment of federal funds[; i]t is a federal 
crime, punishable by fine and imprisonment, for any 
Government officer or employee to knowingly spend money in 
excess of that appropriated by Congress.'"  Harvey, supra 
(quoting OPM v. Richmond, 496 U.S. at 430).  

The Board therefore concludes that the veteran has no legal 
entitlement to a second certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance and to necessary adaptive equipment.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  
It follows that the claim must be denied.  

Although the veteran is not entitled to a second certificate 
as a matter of law, he is free to seek equitable relief from 
the Secretary of Veterans Affairs under the provisions of 
38 U.S.C.A. § 503 (West 2002).  The authority to award 
equitable relief under section 503 is committed to the sole 
discretion of the Secretary, and the Board and, by necessary 
implication, the Court are without jurisdiction to review the 
Secretary's exercise of that discretion.  See Zimick v. West, 
11 Vet. App. 45, 50-51 (1998); Suttmann v. Brown, 5 Vet. App. 
127, 138 (1993); Darrow v. Derwinski, 2 Vet. App. 303, 306 
(1992).  


ORDER

Entitlement to a second certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance and to necessary adaptive equipment is denied.  


REMAND

The record shows that the RO in St. Petersburg, Florida, 
denied a reopened claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) in a rating decisions of January 1997.  
In March 1997, the veteran filed at a notice of disagreement 
with this determination at the St. Petersburg RO, but he was 
not thereafter furnished with a statement of the case with 
respect to his TDIU claim.  Because this claim has not been 
addressed in a statement of the case, the Board finds that 
the veteran has a notice of disagreement pending with regard 
to the issue.  Accordingly, he must be furnished a statement 
of the case and given the appropriate period of time in which 
to submit a substantive appeal.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (Board must assume jurisdiction of 
issues for which an appeal has been initiated and remand the 
matter for issuance of a statement of the case where the RO 
has failed to do so).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

The RO should furnish the veteran and his 
attorney-representative a statement of 
the case and provide them an opportunity 
to submit a substantive appeal on the 
issue of entitlement to a TDIU.  The 
veteran and his attorney-representative 
are reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely substantive 
appeal must be submitted following 
issuance of a statement of the case.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified, but he may submit 
additional evidence and argument on the matter remanded 
herein.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



